



EXHIBIT 10.5


2017 Time-Based Restricted Stock Unit Award Agreement
NCR Corporation 2013 Stock Incentive Plan


You have been awarded a number of time-based restricted stock units (the “Stock
Units”) under the NCR Corporation 2013 Stock Incentive Plan, as amended from
time to time (the “Plan”), which number is described on the time-based
restricted stock unit information page on the website
(www.netbenefits.fidelity.com) of the third party Plan administrator (the “TPA”)
for NCR Corporation (referred to herein as “NCR” or the “Company”), effective as
of the date of grant of this award (the “Grant Date”), subject to the terms and
conditions of this 2017 Time-Based Restricted Stock Unit Award Agreement (this
“Agreement”), including the non-competition, non-solicitation and
non-recruit/hire post-employment restrictive covenants set forth in Section 10,
and the Plan. Capitalized terms used but not defined herein are defined in the
Plan.
1.Grant of Stock Units. Subject to Section 2 and the other terms and conditions
of this Agreement, one-third (1/3) of the Stock Units will become vested and
non-forfeitable on each of the first, second and third anniversaries of the
Grant Date (each a “Vesting Date”), provided that you are continuously employed
by NCR or, if different, an Affiliate or Subsidiary of NCR (the “Employer”)
through and until the applicable Vesting Date. The Stock Units are referred to
in this Agreement as “Vested” at the time they become vested and non-forfeitable
pursuant to this Section 1 or Section 2 below.
2.    Certain Events Resulting in Accelerated Vesting Date. The Plan provides
for what happens in connection with certain events resulting in accelerated
vesting of the Award. The following chart describes the more common events.
Except as otherwise provided below, in the event of your Termination of
Employment prior to a Vesting Date for any reason, all unvested Stock Units will
automatically terminate and be forfeited and no shares or cash will be issued or
paid (as the case may be).





--------------------------------------------------------------------------------





Termination Provisions
Termination Event
Treatment of Stock Units
Death, Disability, Retirement
or Involuntary Termination
(other than for Cause)


Prorated Vesting—A pro rata portion of the Stock Units shall become Vested
immediately upon your Termination of Employment due to death, Disability,
Retirement or Involuntary Termination as follows. The pro rata portion of the
Stock Units that will become Vested will be determined by multiplying the total
number of Stock Units awarded under this Agreement by a fraction, the numerator
of which is the number of days that you completed as an employee of the Company
or an Employer during the period beginning on the Grant Date and ending on the
last Vesting Date for Stock Units awarded under this Agreement, and the
denominator of which is the number of days from the Grant Date to the last
Vesting Date for Stock Units awarded under this Agreement, and subtracting from
the resulting amount the number of Stock Units that previously vested under this
Agreement (if any).


Change in Control Termination
or Good Reason Termination
Full Vesting—All Unvested Stock Units shall become fully Vested immediately upon
your Termination of Employment due to a Change in Control Termination or a Good
Reason Termination.
Voluntary Resignation
Forfeited—Unvested Stock Units will be forfeited.


Termination for Cause
Forfeited—Unvested Stock Units will be forfeited.





For purposes of this Agreement, “Disability” means Termination of Employment as
a result of a disability for which you qualify for benefits under the NCR
Long-Term Disability Plan or another long-term disability plan sponsored by NCR,
its Subsidiaries or Affiliates. “Retirement” means your Termination of
Employment when you are age 62 or older with at least 10 years of continuous
service with the Company and its Subsidiaries and Affiliates for the period
ending on the date of your Termination of Employment (but excluding service with
any entity whose stock or assets were acquired by the Company for the period
prior to such acquisition). “Involuntary Termination” means Termination of
Employment by the Company or the Employer for any reason other than for Cause
(as defined in the Plan), excluding termination by the Company or the Employer
during the twenty-four (24) months following a Change in Control. “Change in
Control Termination” means a Termination of Employment by the Company, the
Employer or the continuing entity or successor other than for Cause (as defined
in the NCR Change in Control Severance Plan, to the extent that you are a
participant in the NCR Change in Control Severance Plan at the time of such
Termination of Employment; otherwise as defined in the Plan and, for the
avoidance of doubt, not including any termination due to your Disability)
occurring during the twenty-four (24) months following a Change in Control
wherein this Award is assumed, converted or replaced by the continuing entity or
successor. “Good Reason Termination” means, if you are a participant in the NCR
Change in Control Severance Plan, or an NCR policy or similar arrangement or
individual agreement that defines “Good Reason” in the context of a resignation


2

--------------------------------------------------------------------------------





following a Change in Control, your Termination of Employment for Good Reason as
so defined within twenty-four (24) months following a Change in Control.
Change in Control. Notwithstanding any provisions in this Agreement to the
contrary other than Sections 5, 10, 12, and 24, in the event a Change in Control
occurs prior to the Vesting Date and the Stock Units are not assumed, converted
or replaced by the continuing entity or successor, all unvested Stock Units
shall become fully Vested immediately prior to the Change in Control.  
3.    Settlement of Stock Units. Except as may be otherwise provided in Section
2 or 4 of this Agreement, Section 14.12 of the Plan or pursuant to an election
under Section 14.11 of the Plan, Vested Stock Units will be paid to you as soon
as reasonably practicable after the earlier of (i) your Vesting Date, (ii) your
Termination of Employment if such Termination of Employment results in vesting
pursuant to Section 2 of this Agreement due to your death, Disability,
Retirement or Involuntary Termination (Other than for Cause) (but in no event
later than March 15 of the year following the year in which such Vesting Date or
Termination of Employment occurs); provided that such payment shall be made
promptly after any vesting immediately prior to or following a Change in
Control. Such Vested Stock Units will be paid to you in shares of Common Stock
(such that one Stock Unit equals one share of Common Stock) or, in NCR’s sole
discretion, in an amount of cash equal to the Fair Market Value of such number
of shares of Common Stock on date that immediately precedes the Vesting Date (or
such earlier date upon which the Stock Units have become Vested pursuant to
Section 4 of this Agreement), or a combination thereof (the date of such payment
shall be referred to herein as the “Settlement Date”).
4.    Compliance with Section 409A of the Code. The intent of the parties is
that payments under this Agreement comply with Section 409A of the Code or are
exempt therefrom, and this Agreement shall be interpreted, administered and
governed in accordance with such intent.
5.    Confidentiality. You agree that the terms of this Agreement are to remain
confidential and you will not disclose the terms of this Agreement to anyone
other than your spouse, domestic partner, tax advisor, or attorney, or as
required by law. You agree that you will require that persons to whom disclosure
is made as permitted by this paragraph will keep any such information
confidential and will not disclose it to others. Notwithstanding this
confidentiality provision, you may disclose to any prospective employer the fact
that you are subject to obligations of non-disclosure, non-competition,
non-solicitation, and non-recruit/hire and may provide those sections of this
Agreement to such prospective employer. A disclosure by you of this Agreement
required pursuant to any person, court or non-governmental proceeding will not
constitute a breach of this Agreement if, to the extent permitted under the
circumstances, you: (a) have first provided notice to NCR and its General
Counsel, at law.notices@ncr.com, and provided an opportunity to NCR to protect
such information by protective order or other means; and (b) you disclose only
that portion of this Agreement that you are legally required to disclose. [FOR
US EMPLOYEES ONLY:] However, upon request by a U.S. government agency, such as
the Securities and Exchange Commission (“SEC”) or the Department of Justice
(“DOJ”) in connection with a government investigation, you may provide a copy of
this Agreement to the agency without first providing notice to NCR.


3

--------------------------------------------------------------------------------





6.    Adjustments Based on Certain Changes in the Common Stock. In the event of
any stock split, reverse stock split, stock dividend, recapitalization or
similar change affecting the Common Stock, the Award shall be equitably adjusted
in accordance with Section 3.04 of the Plan.
7.    Nontransferability. At all times before each applicable Vesting Date, the
Stock Units, to the extent not fully Vested, may not be sold, transferred,
pledged, assigned or otherwise alienated, except by beneficiary designation, by
will or by the laws of descent and distribution upon your death. As soon as
practicable after a Vesting Date (or such other date as Stock Units become
payable in accordance with Section 2), if Stock Units that Vested on such
Vesting Date are to be paid in the form of shares of NCR Common Stock, NCR will
instruct its transfer agent and/or its TPA to record on your account the number
of such shares underlying the number of such Stock Units, and such shares will
be freely transferable.
8.    Dividends. Any cash dividends declared before each applicable Vesting Date
on the shares underlying unvested Stock Units shall not be paid currently, but
shall be converted into additional unvested Stock Units, and any cash dividends
declared after a Vesting Date but before the applicable Settlement Date on the
shares underlying Vested Stock Units shall not be paid currently, but shall be
converted into additional Vested Stock Units and settled pursuant to Section 3
at the same time as the underlying Vested Stock Units. Any Stock Units resulting
from such conversion (the “Dividend Units”) will be considered Stock Units for
purposes of this Agreement and will be subject to all of the terms, conditions
and restrictions set forth herein that apply to the underlying Stock Units that
generated the Dividend Units. As of each date that NCR would otherwise pay the
declared dividend on the shares underlying the Stock Units (the “Dividend
Payment Date”) in the absence of the reinvestment requirements of this Section,
the number of Dividend Units will be determined by dividing the amount of
dividends otherwise attributable to the Stock Units but not paid on the Dividend
Payment Date by the Fair Market Value of NCR’s Common Stock on the Dividend
Payment Date.
9.    Withholding. (a) Prior to any relevant tax or tax withholding event (as
applicable) and as a condition of your receiving the shares of Common Stock in
respect of the Stock Units, you agree to make arrangements satisfactory to NCR
and/or the Employer to satisfy all income tax, social insurance tax, payroll
tax, fringe benefits tax or other Federal, state or local tax payment or
withholding requirements or other tax related items (collectively, “Tax-Related
Items”) applicable to you as a result of or related to your participation in the
Plan. In this regard, you agree to pay to NCR, including, at NCR’s sole
discretion, through payroll withholding or other method prescribed by the Chief
Human Resources Officer, an amount equal to the amount of such Tax-Related Items
required to be paid or withheld with respect to the Stock Units as determined in
the sole discretion of NCR; provided that you will be required to pay any such
amount prior to the tax or tax withholding event (as applicable) and as a
condition of your receiving the shares of Common Stock to be issued in respect
of the Stock Units. Such payment of Tax-Related Items shall be made by NCR
withholding shares of Common Stock that are issuable upon the settlement of the
Stock Units equal to the amount required to be withheld or paid as determined by
NCR, except to the extent that: (i) the Chief Human Resources Officer permits
payment for such Tax-Related Items in cash by an employee other than an
executive officer of NCR (“Executive Officer”) subject to Section 16 of the
Securities Exchange Act of 1934, as amended (the “Act”), or (ii) you are an
Executive Officer and you elect to make payment for such Tax-Related Items


4

--------------------------------------------------------------------------------





in cash or by instructing NCR and any brokerage firm determined acceptable to
NCR for such purpose to sell on your behalf the whole number of shares of Common
Stock underlying the Stock Units that NCR determines to be appropriate to
generate the cash proceeds sufficient to satisfy such Tax-Related Items. Any
withholding of shares or sale or cash payment pursuant to this Section shall
occur on the date that the requirement to withhold or pay taxes arises, or as
soon as practicable thereafter if permitted by NCR. To the extent that you are
an Executive Officer who instructs a brokerage firm sale permitted by this
Section, you will be responsible for, and will indemnify and hold NCR and the
Employer harmless with respect to, any and all losses, costs, damages or other
expenses (including brokerage fees and other similar costs related directly to
any such sale of Common Stock) arising in connection with, or related to, any
such sale. You acknowledge that if, at the time any shares of Common Stock are
sold to satisfy requirements relating to Tax-Related Items pursuant to this
Section, you are an Executive Officer as defined above, any such sale of Common
Stock must be made pursuant to an exemption from the requirements under Section
16(b) of the Act.
(b)    You acknowledge that, regardless of any action taken by NCR or the
Employer, the ultimate liability for all Tax-Related Items is and remains your
responsibility and may exceed the amount actually withheld by NCR or the
Employer. Depending on the withholding method, NCR may withhold or account for
Tax-Related Items by considering such statutory withholding rates as may be
determined applicable in the discretion of the Chief Human Resources Officer
that will not result in an adverse accounting consequence or cost.
10.    Non-Competition, Non-Solicitation and Non-Recruit/Hire.
(a)Pursuant to your employment with NCR (“the Company”), you have or will have
access to, and knowledge of, certain confidential information (including,
without limitation, trade secrets and information about the Company’s business,
operations, customers, employees, and industry relationships) not known to, or
readily ascertainable by, the public or NCR’s competitors and that gives the
Company a competitive advantage (“Confidential Information”). You acknowledge
that any unauthorized use (including use for your own benefit or to the benefit
of others), transfer, or disclosure by you of NCR’s Confidential Information can
place NCR at a competitive disadvantage and cause damage, financial and
otherwise, to its business. You further acknowledge that, because of the
knowledge of and access to the Confidential Information of the Company that you
have acquired or will have acquired during your employment, you will be in a
position to compete unfairly with the Company following the termination of your
employment.
(b)Post-Employment Restrictive Covenants. Therefore, for the purpose of
protecting NCR’s business interests, including the Confidential Information,
goodwill and stable trained workforce of the Company, and in exchange for the
benefits and consideration provided to you under this Agreement (including,
without limitation, the potential future vesting of Stock Units), you agree
that, for a 12-month period after the termination of your NCR employment (or if
applicable law mandates a maximum time that is shorter than 12 months, then for
a period of time equal to that shorter maximum period) (the “Restricted
Period”), regardless of the reason for termination, you will not, without the
prior written consent of the Chief Executive Officer of NCR:
(1).    Non-Recruit/Hire - Directly or indirectly (including without limitation
assisting third parties) recruit, hire or solicit, or attempt to recruit, hire
or solicit any employee of


5

--------------------------------------------------------------------------------





NCR, induce or attempt to induce any employee of NCR to terminate his or her
employment with NCR, or refer any such employee to anyone outside of the Company
for the purpose of that NCR’s employee’s seeking, obtaining, or entering into an
employment relationship or in the agreement to provide services;
(2).    Non-Solicitation - Directly or indirectly (including without limitation
assisting others), solicit or attempt to solicit the business of any NCR
customers or prospective customers with which you had Material Contact (as
defined in Section 10(c)(i) below) during the last 2 years of your NCR
employment for purposes of providing products or services that are competitive
with those provided by NCR;
(3).    Non-Competition - Perform services, directly or indirectly, in any
capacity (including, without limitation, as an employee, consultant, contractor,
owner or member of a board of directors):
(i)
Of the type conducted, authorized, offered, or provided by you on behalf of NCR
during the 2 years prior to termination of your NCR employment;

(ii)
In connection with NCR Competing Products/Services (as defined in Section
10(c)(ii)) that are similar to or serve substantially the same functions as
those with respect to which you worked during the 2 years prior to termination
of your NCR employment or about which you obtained trade secret or other
Confidential Information;

(iii)
Within the geographic territories (including countries and regions, if
applicable, or types, classes or tiers of customers if no geographic territory
was assigned to you) where or for which you performed, were assigned, or had
responsibilities for such services during the 2 years preceding your
termination;

(iv)
On behalf of a Competing Organization (as defined in Section 10(c)(iii)).

(c)    For purposes of Section 10 of this Agreement, the following definitions
shall apply:
(i)    “Material Contact” means the contact between you and each customer or
prospective customer (a) with which you dealt on behalf of NCR, (b) whose
dealings with NCR were coordinated or supervised by you, (c) about whom you
obtained confidential information in the ordinary course of business as a result
of your association with NCR, or (d) who receives products or services
authorized by NCR, the sale or provision of which results, resulted or, with
regard to prospective customers, would have resulted in compensation,
commissions, or earnings for you within the 2 years prior to the date of your
termination;
(ii)    “Competing Products/Services” are any products, services, solutions,
platforms, or activities that compete, directly or indirectly, in whole or in
part, with one or more of the products, services or activities produced,
provided or engaged in by NCR (including, without limitation, products, services
or activities in the planning or development stage during your NCR employment)
at the time of your separation from NCR and during the 2 years prior to
termination of your NCR employment; and


6

--------------------------------------------------------------------------------





(iii)    A “Competing Organization” is any person, business or organization that
sells, researches, develops, manufactures, markets, consults with respect to,
distributes and/or provides referrals with regard to one or more Competing
Products/Services.
(iv)    The NCR “Competing Organization List,” which the Company updates from
time to time, provides examples of companies that, as of the date of the List’s
publication, meet the definition of Competing Organization under Section
10(c)(iii) above. However, the Competing Organization List is not comprehensive
and, in the event of a conflict between Section 10(c)(iii) and the Competing
Organization List, Section 10(c)(iii) controls. The most recent version of the
Competing Organization List in effect at the time of the termination of your NCR
employment, which is available on the NCR HR intranet, or from the NCR Law
Department or HR upon request, is the version to consult for relevant examples
of Competing Organizations for purposes of this Agreement. As of the Grant Date,
the companies listed on Schedule A to this Agreement (and the subsidiaries of
each) constitute the Company’s Competing Organization List for 2017.
(v)    All references to “NCR employment” in this Section 10 refer to your
employment by NCR (or, if different, to an affiliate or subsidiary of NCR) and
shall also be deemed to include your employment, if any, by any company the
stock or substantially all the assets of which NCR has acquired. As a
non-limiting example, a reference to the “2 years prior to the termination of
your NCR employment” may include both time as an NCR employee and time as a
Retalix Ltd or Digital Insight employment.
(d)    Consideration. You acknowledge that (a) you would not have received the
benefits and consideration provided under this Agreement, including the
potential future vesting of equity awards, but for your consent to abide by the
Post-Employment Restricted Covenants contained in Section 10(b); (b) you must
abide Section 10(b) regardless of whether any stock units or other equity has
vested or been distributed as of the time of any violation of its terms; and
(c) your agreement to Section 10(b) is a material component of the consideration
for this Agreement.
(e)    Remedies. You agree that, if you breach any of the provisions of this
Agreement: (i) NCR shall be entitled to all of its remedies at law or in equity,
including but not limited to money damages and injunctive relief; (ii) in the
event of such breach, in addition to NCR’s other remedies, any unvested Stock
Units will be immediately forfeited and deemed canceled, and you agree to pay
immediately to NCR the Fair Market Value of any Stock Units that vested during
the 18 months prior to the date of your termination of employment (or if
applicable law mandates a maximum time that is shorter than 18 months, then for
a period of time equal to the shorter maximum period), without regard to whether
you continue to own the shares associated with such Stock Units; and (iii) NCR
shall also be entitled to an accounting and repayment from you of all profits,
compensation, commissions, remuneration or benefits that you (and/or the
applicable Competing Organization) directly or indirectly have realized or may
realize as a result of or in connection with any breach of these covenants, and
such remedy shall be in addition to and not in limitation of any injunctive
relief or other rights or remedies to which NCR may be entitled at law or in
equity. For U.S. employees, pursuant to the Defense of Trade Secrets Act, NCR
may also recover punitive damages and attorneys’ fees, and may also seek and be
awarded ex parte


7

--------------------------------------------------------------------------------





seizure of property necessary to prevent the unauthorized use, transfer and
disclosure of trade secrets.
(f)    Subsequent Employment. You agree that, while employed by NCR and for 1
year thereafter, you will communicate the contents of this Agreement to any
person, firm, association, partnership, corporation or other entity which you
intend to become employed by, contract for, associated with or represent, prior
to accepting and engaging in such employment, contract, association and/or
representation.
(g)    Tolling. [FOR US EMPLOYEES ONLY:] You agree that the Restricted Period
shall be tolled and suspended during and for the pendency of any violation of
its terms and for the pendency of any legal proceedings to enforce any of the
covenants set forth in this Section 10 and that all time that is part of or
subject to such tolling and suspension shall not be counted toward the 12-month
duration of the Restricted Period.
(h)    Reasonable and Necessary. You agree that the Post-Employment Restrictive
Covenants set forth in Section 10(b) are reasonable and necessary for the
protection of NCR’s legitimate business interests, that they do not impose a
greater restraint than is necessary to protect the goodwill or other business
interests of NCR, that they contain reasonable limitations as to time and scope
of activity to be restrained, that they do not unduly restrict your ability to
earn a living, and that they are not unduly burdensome to you.
(i)    Severability. Each clause of this Agreement and Section constitutes an
entirely separate and independent restriction and the duration, extent and
application of each of the restrictions are no greater than is necessary for the
protection of NCR’s interests. If any part or clause of this Section 10 is held
unenforceable, it shall be severed and shall not affect any other part of
Section 10 and this Agreement.
(j)    Amendment for California Employees Only. Section 10(b)’s Non-Competition,
Non-Solicitation, and Non-Recruit/Hire restrictions do not apply to you if,
following the termination of your NCR employment, you continue to reside or work
in California. Notwithstanding the foregoing, you are and shall continue to be
prohibited from any unauthorized use, transfer, or disclosure of the Company’s
Confidential Information, including trade secrets, pursuant to the California
Trade Secrets Act, the U.S. Defend Trade Secrets Act of 2016, your
confidentiality and non-disclosure agreements with NCR, and any other applicable
federal, state and common law protections afforded proprietary business and
trade secret information.
(k)    Non-U.S. Country-Specific Amendments. The restrictions contained in
Section 10(b)(2) and/or (3) do not apply to you if, following the termination of
your NCR employment, you continue to reside or work in a country that mandates,
as a non-waiveable condition, continued pay during the Restricted Period, unless
NCR advises you it will tender such pay, which shall be in the minimum amount
required by local law. Section 10(b)(2) and/or (3) do not apply to you if you
are terminated without cause (as this term or concept is defined by applicable
law) and you reside in a country that requires termination for cause in order to
enforce post-employment non-competition and/or non-solicitation restrictions.
[FOR EMPLOYEES IN ARGENTINA, BELGIUM, CHINA, CZECH REPUBLIC, ISRAEL, SERBIA
ONLY:] The restrictions set forth in Section 10(b)(2) and/or (3), as the case
may be, shall have the additional consideration of a monthly payment from NCR
during the term of the Agreement in such amount as is minimally


8

--------------------------------------------------------------------------------





required by law (“Non-Competition Compensation”); however, NCR may at any time,
and it its sole discretion, waive the obligations and duties set forth in
Section 10(b)(2) and/or (3), which shall release NCR from the obligation of
making Non-Competition Compensation payments. Subject to the foregoing and local
law, Non-Competition Compensation, if calculated based on monthly salary, will
exclude any bonus, commissions, ex gratia payments, payments under any share
option or incentive plan, benefits, “thirteenth-month” salary, or any payment in
respect of any vacation entitlement accrued or that would have accrued during
the period of the Agreement, and the payment of Non-Competition Compensation
shall be made in monthly installments starting 1-month after the start of the
Restricted Period (or, if applicable law mandates a maximum time that is shorter
than 1 month, then for a period of time equal to that shorter maximum period)
(“Payment Period”). If NCR does not commence the Non-Competition Compensation
payments within the Payment Period, this shall affect a mutual release of
Section 10(b)(2) and (3) obligations and no separate waiver need be provided by
NCR. In such circumstances, you will not be subject to any ongoing
non-competition or non-solicitation obligations, nor will NCR have any
obligation to pay the Non-Competition Compensation; however, this release does
not extend to the obligations under Section 10(b)(1), which will continue to
apply. [FOR EMPLOYEES IN DENMARK, FRANCE, GERMANY ONLY:] Section 10(b)(2) and
(3) of this Section do not apply to you if, following the termination of your
NCR employment, you continue to reside or work in Denmark, France, or Germany;
however, Section 10(b)(1) shall continue to apply. [FOR EMPLOYEES IN UAE ONLY:]
In the event that you breach the Section 10(b)(3) Non-Competition restrictive
covenant, you acknowledge that NCR will suffer irreparable damage, and you
promise to pay NCR on demand damages in a sum equal to the amount of 6 months of
your salary that was in effect when your NCR employment ended. You acknowledge
that this sum represents a reasonable estimate of damages that NCR will suffer,
and that, where local law allows, NCR may seek additional compensatory damages.
(l)     [FOR U.S. EMPLOYEES ONLY:] Pursuant to the Defend Trade Secrets Act of
2016, you understand that:  an individual may not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret that: (i) is made (a) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney; and (b)
solely for the purpose of reporting or investigating a suspected violation of
law; or (ii) is made in a complaint or other document that is filed under seal
in a lawsuit or other proceeding.  Further, an individual who files a lawsuit
for retaliation by an employer for reporting a suspected violation of law may
disclose the employer's trade secrets to the attorney and use the trade secret
information in the court proceeding if the individual: (i) files any document
containing the trade secret under seal; and (ii) does not disclose the trade
secret, except pursuant to court order.
11.     [FOR U.S. EMPLOYEES ONLY:] Arbitration, and Class, Collective, and
Representative Action Waiver. You and NCR (collectively, “The Parties”) agree
that any controversy or claim arising out of or related to this Agreement and/or
with respect to your employment with NCR shall be resolved by binding
arbitration; the obligation to arbitrate shall also extend to and encompass any
claims that you may have or assert against any NCR employees, officers,
directors or agents. Notwithstanding the foregoing, the following disputes and
claims are not covered by this Arbitration provision and shall therefore be
resolved in any appropriate forum as required by the laws then in effect: claims
for workers’ compensation benefits, unemployment insurance, or state or federal
disability insurance; claims for temporary or preliminary injunctive relief
(including a temporary restraining order) in aid of arbitration or to


9

--------------------------------------------------------------------------------





maintain the status quo pending arbitration; and any other dispute or claim that
has been expressly excluded from arbitration by statute. The Parties further
agree that in the event of a breach of this Agreement, NCR or you may, in
addition to any other available remedies, bring an action in a Court of
competent jurisdiction for equitable relief pending appointment of an arbitrator
and completion of an arbitration; and, in such instance, shall not be required
to post a bond. If any portion of this Arbitration provision is held
unenforceable, it shall be severed and shall not affect the duty to arbitrate
nor any other part of this Section. In addition:
(a)    The Parties agree that any demand for arbitration shall be filed within
the statute of limitations applicable to the claim or claims upon which
arbitration is sought or required, or the claim shall be barred. Arbitration
shall be conducted in accordance with the Employment Arbitration Rules and
Mediation Procedures of the American Arbitration Association (available at
www.ADR.org) to the extent not inconsistent with the terms of this Agreement.
The arbitrator shall allow discovery in the form of: (1) the mutual exchange of
documents (as defined under the Federal Rules of Civil Procedure) pertaining to
the claim being arbitrated and for which there is a direct and demonstrable
need; and (2) up to three depositions by each party. Upon good cause shown, in a
personal or telephonic hearing, the arbitrator may allow additional,
non-burdensome discovery. The arbitrator shall balance the likely importance of
the requested materials with the cost and burden of the discovery sought, and
when disproportionate, the arbitrator may deny the request(s) or require that
the requesting party advance the reasonable cost of production to the other
side. Issues of arbitrability shall be determined in accordance with the U.S.
federal substantive and procedural laws relating to arbitration; in all other
respects, this Agreement shall be governed by the laws of the State of Georgia
in the United States, without regard to its conflict-of-laws principles, and the
arbitration shall be held in the metropolitan Atlanta, Georgia area, with the
exception of employees who primarily reside and work in California, for whom
arbitration shall be held in California, and with respect to controversies
arising in California, to which California law shall apply. The arbitration
shall be held before a single arbitrator who is an attorney having at least five
years of experience in employment law. The arbitrator’s decision and award shall
be final and binding and may be entered in any court having jurisdiction. The
Parties agree that nothing in this Agreement relieves them from any obligation
they may have to exhaust certain administrative remedies before arbitrating any
claims or disputes under this Agreement. Each party shall bear its own attorney
fees associated with the arbitration; other costs, and the expenses of the
arbitration, shall be borne as provided by the rules of the American Arbitration
Association.
(b)    Class, Collective and/or Representative Action Waiver. To the maximum
extent permitted by law: (i) all covered claims under this Agreement must be
brought in the party’s individual capacity, and not as a plaintiff or class
member in any purported class, collective or representative proceeding; (ii)  no
claims may be brought or maintained on a class, collective or representative
basis either in Court or in arbitration, notwithstanding the rules of the
arbitral body; (iii) such claims will be decided on an individual basis in
arbitration pursuant to this Agreement; and (iv) the Parties expressly waive any
right with respect to any covered claims to submit, initiate, or participate as
a plaintiff, claimant or member in a class action or collective action,
regardless of whether the action is filed in arbitration or in court. Claims may
not be joined or consolidated in arbitration with disputes brought by or against
other individual(s), unless agreed to in writing by the Parties (you, NCR, and
the other individual(s)). Any issue concerning the validity of this class,
collective or representative action waiver, and whether an action may proceed as
a class,


10

--------------------------------------------------------------------------------





collective or representative action, must be decided by a Court, and an
arbitrator shall not have authority to consider the issue of the validity of
this waiver or whether the action may proceed as a class, collective or
representative action. If, for any reason, this class, collective and/or
representative action waiver is determined to be unenforceable, then the class,
collective or representative claim may proceed only in a Court of competent
jurisdiction and may not be arbitrated. No arbitration award or decision will
have any preclusive or estoppel effect as to issues or claims in any future
dispute.
12.    Compensation Recovery Policy. By accepting the Stock Units, you
acknowledge and agree that to the extent that the Stock Units constitute
“Covered Incentive Compensation” subject to the terms of NCR’s Compensation
Recovery Policy, as the same may be in effect from time to time (the
“Compensation Recovery Policy”), then, notwithstanding any other provision of
this Agreement to the contrary, you may be required to forfeit or repay any or
all of the Stock Units pursuant to the terms of the Compensation Recovery
Policy. Further, you acknowledge and agree that NCR may, to the extent permitted
or required by law or regulation (including the Dodd-Frank Act), enforce any
repayment obligation pursuant to the Compensation Recovery Policy by reducing
any amounts that may be owing from time to time by NCR to you, whether as wages,
severance, vacation pay or in the form of any other benefit or for any other
reason, or enforce any other recoupment as prescribed by applicable law or
regulation.
13.    Beneficiaries. Subject to the terms of this Agreement, you may, to the
extent permitted by the Chief Human Resources Officer (or his or her delegate)
and such procedures of the TPA as may be in effect from time to time, designate
one or more beneficiaries to receive all or part of any shares of NCR Common
Stock underlying the Stock Units to be distributed in case of your death, and
you may change or revoke such designation at any time in accordance with such
procedures. In the event of your death, any such shares distributable hereunder
that are subject to such a designation that has not been superseded, modified or
revoked in accordance with such procedures will be distributed to such
beneficiary or beneficiaries in accordance with this Agreement. Any other shares
of NCR Common Stock underlying the Stock Units not designated by you will be
distributable to your estate. If there is any question as to the legal right of
any beneficiary to receive a distribution hereunder, the shares of NCR Common
Stock underlying the Stock Units in question may be transferred to your estate,
in which event NCR will have no further liability to anyone with respect to such
shares. For information about TPA beneficiary designation procedures, or to
revoke or change a beneficiary designation, please call Fidelity at
1-800-544-9354 (U.S. grantees) or 1-800-544-0275 (non-U.S. grantees), or at such
other number as provided by NCR or Fidelity. If you are a non-U.S. grantee,
please visit the following link for access to the toll-free number:
https://www.fidelity.com/customer-service/phone-numbers/overview.
14.    Data Privacy. You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this Agreement and any other Award materials (“Data”) by and
among, as applicable the Employer, NCR, its Subsidiaries and Affiliates for the
exclusive purpose of implementing, administering and managing your participation
in the Plan.
You understand that the Company and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any


11

--------------------------------------------------------------------------------





shares of stock or directorships held in NCR, details of all Stock Units or
other entitlement to shares of stock awarded, cancelled, exercised, vested,
unvested or outstanding in your favor, for the exclusive purpose of
implementing, administering and managing the Plan.
You understand that Data will be transferred to the TPA or such other stock plan
service provider as may be selected by NCR in the future, which is assisting NCR
with the implementation, administration and management of the Plan. You
understand that the recipients of the Data may be located in the United States
or elsewhere, and that the recipients’ country (for example, the United States)
may have different data privacy laws and protections than your country. You
understand that if you reside outside the United States you may request a list
with the names and addresses of any potential recipients of the Data by
contacting your local human resources representative. You authorize NCR, the TPA
and any other possible recipients which may assist NCR (presently or in the
future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing your participation in
the Plan. You understand that Data will be held only as long as is necessary to
implement, administer and manage your participation in the Plan. You understand
that if you reside outside the United States you may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing your local human resources
representative. Further, you understand that you are providing the consents
herein on a purely voluntary basis. If you do not consent, or if you later seek
to revoke your consent, your employment status or service and career with the
Employer will not be adversely affected; the only adverse consequence of
refusing or withdrawing your consent is that NCR would not be able to grant you
Stock Units or other equity awards or administer or maintain such awards.
Therefore, you understand that refusing or withdrawing your consent may affect
your ability to participate in the Plan. For more information on the
consequences of your refusal to consent or withdrawal of consent, you understand
that you may contact your local human resources representative.
15.    Non-Disclosure of Confidential Information, Including Trade Secrets. You
acknowledge and agree that your employment with NCR created a relationship of
confidence and trust between you and NCR with respect to the Company’s
confidential information; you further acknowledge and agree that your particular
position and its job duties exposed you to a broad variety of sensitive,
confidential and non-public information of competitive value. You warrant and
agree that (a) you will keep in confidence and trust all NCR confidential
information known to you; (b) you have not transferred, used or disclosed any
NCR confidential information (or assisted others in transferring, using or
disclosing NCR confidential information) other than as necessary in the ordinary
course of performing your duties as an NCR employee, and (c) you will not
transfer, use or disclose NCR confidential information (or assist others with
the transfer, use or disclosure of NCR confidential information) without the
prior written consent of NCR, which may be granted or withheld in NCR’s sole
discretion, for any reason or no reason. [US EMPLOYEES ONLY:] Notwithstanding
the foregoing, this Agreement does not prohibit you from reporting possible
violations of the law to government agencies including, without limitation, the
DOJ, SEC, Equal Employment Opportunity Commission, or any agency Inspector
General, but you agree and understand that you are waiving, and hereby do waive,
your right to monetary compensation and any other relief if any such agency
elects to pursue any such claim, whether on your behalf or otherwise, to the
fullest extent permitted by law. Nothing in this Agreement is


12

--------------------------------------------------------------------------------





intended to, or shall prevent, impede, or interfere with your providing truthful
testimony and truthful information in the course of an investigation or
proceeding authorized or required by law and/or conducted by an Agency of the
United States. Should you receive a disclosure demand from any government
agency, you may reach out to NCR’s General Counsel or its law department for
assistance, but you are not required to do so. Further, nothing in this
Agreement is intended to or shall preclude you from providing truthful testimony
or providing truthful information in response to a valid subpoena, court order
or discovery request in any public proceeding, provided, to the extent permitted
by law, you have provided to NCR as much advance notice as practicable of any
such compelled disclosure, so as to enable NCR to seek to limit, condition or
quash such disclosure.
16.    Compensation. Your participation in the Plan is voluntary.  The value of
this Award is an extraordinary item of income, is not part of your normal or
expected compensation for purposes of calculating any severance, redundancy, end
of service payments, bonus, long-service awards, pension, retirement or other
benefits or similar payments.  The Plan is discretionary in nature.  This Award
is a one-time benefit that does not create any contractual or other right to
receive additional awards or other benefits in the future.  Future grants, if
any, are at the sole grace and discretion of NCR, including but not limited to,
the timing of the grant, amount and vesting provisions.
 
17.    No Advice Regarding Grant. NCR is not providing any tax, legal or
financial advice, nor is NCR making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying shares
of NCR Common Stock. You are hereby advised to consult with your own personal
tax, legal and financial advisors regarding your participation in the Plan
before taking any action related to the Plan.
18.    Electronic Agreement; Governing Documents. This Agreement, including
without limitation Section 10, is executed electronically, and it is immediately
binding upon your electronic acceptance. If you reside in a country that
requires original ink signatures on paper, you hereby waive any such requirement
to the extent permitted by law. NCR may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means. You hereby consent to receive such documents by electronic
delivery and agree to participate in the Plan through an on-line or electronic
system established and maintained by NCR or the TPA. Information summarized or
otherwise shown on the website of the TPA for NCR, which may be updated from
time to time, shall be subject to the determinations of the Committee, the Plan
and this Agreement.
19.    Severability. The provisions of this Agreement are severable. If any
provision of this Agreement is held to be unenforceable or invalid by a court or
other tribunal of competent jurisdiction, it shall be severed and shall not
affect any other part of this Agreement, which will be enforced as permitted by
law. Provided, however, that to the extent such invalid provision can be
rendered valid by modification, you agree that the court or tribunal shall so
modify such provision so as to render it valid and enforceable to the fullest
extent permitted by law.
20.    Amendment. The terms of this Award of Stock Units as evidenced by this
Agreement may be amended by the NCR Board of Directors or the Committee or any
delegate thereof, but no such amendment shall be made which would materially
impair your rights


13

--------------------------------------------------------------------------------





hereunder without your consent, except such an amendment made to comply with
applicable law, including Section 409A of the Code, stock exchange rules or
accounting rules.
21.    Waiver. You acknowledge that a waiver by NCR of breach of any provision
of this Agreement shall not operate or be construed as a waiver of any other
provision of this Agreement, or of any subsequent breach of this Agreement.
22.    Provisions Applicable to Participants in Jurisdictions outside the United
States. Notwithstanding any provision of this Agreement or the Plan to the
contrary, if you are or become subject to the laws of a jurisdiction outside the
United States, your Award shall be subject to any special terms and conditions
set forth in any appendix to this Agreement for your country (the “Appendix”).
In addition, your Award shall be subject to the laws and requirements of such
jurisdiction outside the United States and the terms and conditions of this
Agreement are deemed modified to the extent NCR determines necessary or
advisable for legal or administrative reasons. Moreover, if you relocate to one
of the countries included in the Appendix, the special terms and conditions for
such country will apply to you, to the extent NCR determines that the
application of such terms is necessary or advisable for legal or administrative
reasons. Finally, the Committee may take any other action, including amending
this Agreement, before or after an Award is made, that it deems necessary or
advisable to obtain approval or comply with any necessary local governmental
regulatory requirements or exemptions to the extent such amendment is
permissible under the Plan with or without your prior written consent.
23.    Conflicting Terms. In the event of a conflict between the terms and
conditions of this Agreement and the terms and conditions of the Plan, the terms
and conditions of the Plan shall prevail, except that with respect to the law
governing this Agreement and any claims arising under or relating to it, Section
11 of this Agreement shall prevail.
24.    Code of Conduct Certification. Notwithstanding any other provision of
this Agreement, this Award of Stock Units and your right to receive payment of
any Stock Units that become Vested hereunder are subject to and expressly
conditioned upon your timely annual certification to NCR’s Code of Conduct, and
in the event of your failure to timely provide any such certification as may be
required prior to the date that Stock Units would otherwise be paid under this
Agreement, those Stock Units shall be forfeited; provided that no such
forfeiture shall occur unless you are provided written notice (which notice may
be provided by email) of the impending forfeiture, and you do not provide your
certification to NCR’s Code of Conduct within thirty days following such notice.
25.    No Employment Modification. The Plan and this Agreement do not constitute
a contract of employment or impose on you, the Company or your Employer any
obligation to retain you as an employee, to change the status of your
employment, or to change the Company’s policies or those of its Subsidiaries
regarding termination of employment. For U.S. employees, employment with the
Company and the Employer is at will, which means that you or the Company or your
Employer may terminate the employment relationship at any time, with or without
cause.
26.    Execution and Validity of Agreement. This Agreement shall be valid,
binding and effective upon the Company on the Grant Date. However, the grant
contained in this Agreement shall be forfeited by you and this Agreement shall
have no force and effect if it is not duly executed by electronic acceptance on
the website of the TPA at www.netbenefits.fidelity.com


14

--------------------------------------------------------------------------------





(on which this Agreement is posted) in the form prescribed by the Company within
ninety (90) days following the Grant Date (or by such other date as may be
required by the Chief Human Resources Officer).


15

--------------------------------------------------------------------------------







SCHEDULE A


NCR 2017 COMPETING ORGANIZATION LIST


For purposes of non-competition provisions in NCR plans or agreements that refer
to “Competing Organizations,” the companies identified in the list below,
including the subsidiaries and affiliates of each, constitute the current list
of “Competing Organizations”. Please note that non-competition provisions in NCR
plans or agreements are not limited to the identified Competing Organizations,
that other companies may qualify as competitors under such provisions, and that
NCR employees may be restricted from accepting employment or other work from
such other companies, subject to the terms of the relevant NCR plan or
agreement. This list shall remain in effect until an updated list is published.


16

--------------------------------------------------------------------------------





ACI Worldwide
Glory
PCMS
Acuative
GRG Banking Equipment
Pendum - See Burroughs
Agilysys
GRG International
Pinnacle Corp
Alkami
Hisense Intelligent Commercial System
Presidio
Allure Global Solutions
Hitachi
Q2
Altametrics
Hitachi-Omron Terminal Solutions
QSR Automations
Appetize
HotSchedules Inc
Red Prairie Holding (JDA and Escalate)
APTOS
HP Inc.
Retail Pro International
Arinc.
IBM Corp
Revel Systems
Bematech - See TOTVS SA
IER
RTC Quaterion Group
Black Box
Infor
ShopKeep
Burroughs (Pendum)
Ipsoft
SICOM
Bypass Mobile LLC
ITAB Group
SITA
CompuCom
Itasca Retail Information Systems
Sonda
Crunchtime
Jack Henry & Assoc.
Spartan Computer Services
Cuscapi
Kiosk Info Sys (KIS)
SPSS
Datalogic SpA
Kony Retail Banking
Symphony EYC
Dell, Inc.
Korala Associates Ltd (KAL)
Task Retail Technology
Diebold Nixdorf
Lavu Inc.
TIBCO Loyalty Lab
Diebold UK
LOC Software
Tillster
Dimension Data
Logicalis
Toast, Inc.
ECR Software Corp
Magstar
Toshiba TEC
Elo
Malauzai Software Inc
TOTVS SA
Epicor
Manhattan Associates
Unisys
eRestaurant Systems
Mi9 Retail
Upserve (Breadcrumb)
FIS
Micros – See Oracle
Vista Retail Support
Fiserv
Mobile Travel Technologies
Vsoft Corp
Fourth Ltd
Nautilus Hyosung
Wand
Fujitsu
NSC Group
Wayne Fueling Systems
FuturePOS
OKI (Itautec)
Wescom Resources Group
Getronics
Onepath
Wincor Nixdorf UK
Gilbarco Veeder-Root
Open Table
Xpient
GK Software
Oracle
Zebra Technologies Corp
Global Payments
PAR Technology
Zonal Retail Data







17

--------------------------------------------------------------------------------





APPENDIX A


PROVISIONS FOR NON-U.S. PARTICIPANTS
  
2017 Time-Based Restricted Stock Unit Award Agreement
NCR Corporation 2013 Stock Incentive Plan




The following terms and conditions apply to Participants who reside outside the
United States or who are otherwise subject to the laws of a country other than
the United States. In general, the terms and conditions in this Appendix A
supplement the provisions of the Agreement, unless otherwise indicated herein.


1.    Nature of Grant. In accepting the grant, you acknowledge, understand and
agree that:
(a)    the Stock Units and the shares of NCR Common Stock subject to the Stock
Units are not intended to replace any pension rights or compensation;
(b)    the Stock Units and the shares of NCR Common Stock subject to the Stock
Units and the income and value of same, are not part of normal or expected
compensation for any purpose;
(c)    the future value of the underlying shares of NCR Common Stock is unknown,
indeterminable and cannot be predicted with certainty;
(d)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the Stock Units resulting from your Termination of Employment (for
any reason whatsoever, whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where you are employed or the terms of your
employment agreement, if any), and in consideration of the grant of Stock Units
to which you are otherwise not entitled, you irrevocably agree never to
institute any claim against NCR, any of its Subsidiaries or Affiliates or the
Employer, waive your ability, if any, to bring any such claim, and release NCR,
its Subsidiaries and Affiliates, and the Employer from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, you shall be deemed
irrevocably to have agreed not to pursue such claim and agree to execute any and
all documents necessary to request dismissal or withdrawal of such claim;
(e)    for purposes of the Stock Units, your employment or service relationship
will be considered terminated as of the date you are no longer actively
providing services to NCR or the Employer (regardless of the reason for such
termination and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where you are employed or the terms of your
employment agreement, if any) and unless otherwise expressly provided in this
Agreement or determined by NCR, your right to vest in the Stock Units under the
Plan, if any, will terminate as of such date and will not be extended by any
notice period (for example, your period of service would not include any
contractual notice period or any period of “garden leave” or similar period
mandated under employment laws in the jurisdiction where you are employed or the
terms of your employment agreement, if any); the Committee shall have the
exclusive


18

--------------------------------------------------------------------------------





discretion to determine when you are no longer actively providing services for
purposes of your Award (including whether you may still be considered to be
providing services while on a leave of absence);
(f)    unless otherwise provided in the Plan or by the Company in its
discretion, the Award and the benefits evidenced by this Agreement do not create
any entitlement to have the Award or any such benefits transferred to, or
assumed by, another company nor to be exchanged, cashed out or substituted for,
in connection with any corporate transaction affecting the shares of the
Company; and
(g)    neither NCR, the Employer nor any Subsidiary or Affiliate shall be liable
for any foreign exchange rate fluctuation between your local currency and the
United States Dollar that may affect the value of the Stock Units or of any
amounts due to you pursuant to the settlement of the Stock Units or the
subsequent sale of any shares of NCR Common Stock acquired upon settlement.
2.    Language. If you have received this Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control. You acknowledge that it is your express wish that
this Agreement, as well as all documents, notices, and legal proceedings entered
into, given or instituted pursuant hereto or relating directly or indirectly
hereto, be drawn up in English.  By accepting the Stock Units, you confirm
having read and understood the Plan and this Agreement, including all terms and
conditions included therein, which were provided in the English language.  You
accept the terms of those documents accordingly.
3.    Conditions for Issuance. Notwithstanding any other provision of the Plan
or this Agreement, unless there is an available exemption from any registration,
qualification or other legal requirement applicable to the shares of NCR Common
Stock, the Company shall not be required to deliver any shares issuable upon
settlement of the Stock Units prior to the completion of any registration or
qualification of the shares under any local, state, federal or foreign
securities or exchange control law or under rulings or regulations of the U.S.
Securities and Exchange Commission (“SEC”) or of any other governmental
regulatory body, or prior to obtaining any approval or other clearance from any
local, state, federal or foreign governmental agency, which registration,
qualification or approval the Company shall, in its absolute discretion, deem
necessary or advisable. You understand that the Company is under no obligation
to register or qualify the shares with the SEC or any state or foreign
securities commission or to seek approval or clearance from any governmental
authority for the issuance or sale of the shares. The grant of Stock Units is
not intended to be a public offering of securities in your country, and the
Company has not submitted any registration statement, prospectus or other
filings with the local securities authorities in connection with this grant, and
the grant of the Stock Units is not subject to the supervision of the local
securities authorities.
4.    Repatriation and Other Non-U.S. Compliance Requirements. As a condition of
the grant of your Stock Units, you agree to repatriate all payments attributable
to the shares of NCR Common Stock and/or cash acquired under the Plan
(including, but not limited to, dividends and dividend equivalents) in
accordance with local foreign exchange rules and regulations in your country of
residence (and your country of employment, if different). In


19

--------------------------------------------------------------------------------





addition, you also agree to take any and all actions, and consent to any and all
actions taken by the Company, its Subsidiaries and Affiliates, as may be
required to allow the Company, its Subsidiaries and Affiliates to comply with
local laws, rules and regulations in your country of residence (and your country
of employment, if different). Finally, you agree to take any and all actions as
may be required to comply with your personal legal and tax obligations under
local tax, exchange control, insider trading and other laws, rules and
regulations in your country of residence (and your country of employment, if
different) with respect to the Stock Units and the NCR Common Stock issued with
respect thereto.
5.    Insider Trading Restrictions/Market Abuse Laws. You acknowledge that,
depending on your country of residence, you may be subject to insider trading
restrictions and/or market abuse laws, which may affect your ability to acquire
or sell shares of NCR Common Stock or rights to such shares (e.g., Stock Units)
under the Plan during such times as you are considered to have “inside
information” regarding the Company (as defined by the laws in your country). Any
restrictions under these laws or regulations are separate from and in addition
to any restrictions that may be imposed under any applicable insider trading
policy of the Company. You acknowledge that it is your responsibility to comply
with any applicable restrictions, and you are advised to speak to your personal
advisor on this matter.


20

--------------------------------------------------------------------------------







APPENDIX B


COUNTRY-SPECIFIC PROVISIONS FOR NON-U.S. PARTICIPANTS


2017 Time-Based Restricted Stock Unit Award Agreement
NCR Corporation 2013 Stock Incentive Plan




This Appendix B includes special terms and conditions applicable to you if you
reside in the countries below. These terms and conditions are in addition to or,
if so indicated, in place of, those set forth in the Agreement. Capitalized
terms used but not defined in this Appendix have the meanings assigned to them
in the Plan, or the Agreement, as applicable.
This Appendix B also includes information relating to exchange control and other
issues of which you should be aware with respect to your participation in the
Plan. The information is based on the exchange control, securities and other
laws in effect in the respective countries as of the Grant Date. Such laws are
often complex and change frequently. As a result, NCR strongly recommends that
you do not rely on the information herein as the only source of information
relating to the consequences of participation in the Plan because the
information may be out of date at the time the Stock Units are Vested or shares
of NCR Common Stock acquired under the Plan are sold.
In addition, the information is general in nature and may not apply to your
particular situation and NCR is not in a position to assure you of any
particular result. Accordingly, you are advised to seek appropriate professional
advice as to how the relevant laws in your country may apply to your situation.
Finally, if you are a citizen or resident of a country other than the one in
which you are currently working, are considered a citizen or resident of another
country for local law purposes, or transfer employment or residency to another
country after the Grant Date, the notifications contained herein may not be
applicable to you. In addition, NCR shall, in its discretion, determine to what
extent the terms and conditions contained herein shall be applicable to you.
CHINA
Settlement of Stock Units. This provision supplements Section 3 of the
Agreement:
To facilitate compliance with exchange control laws and regulations in the
People’s Republic of China (“China”), you agree to the sale of any shares of
Common Stock to be issued upon vesting and settlement of the Stock Units. The
sale will occur (i) immediately upon vesting and settlement of the Stock Units,
(ii) following your Termination of Employment, or (iii) within any other time
frame as the Company determines to be necessary to facilitate compliance with
local regulatory requirements. You further agree that the Company is authorized
to instruct its designated broker to assist with the mandatory sale of such
shares (on your behalf pursuant to this authorization) and you expressly
authorize the Company’s designated broker to complete the sale of such shares.
You agree to sign any agreements, forms and/or consents that may be reasonably
requested by NCR (or the broker) to effectuate the sale of the shares of NCR
Common Stock and shall otherwise cooperate with NCR with respect to such
matters. You acknowledge that neither NCR nor the broker is under any obligation
to arrange for the sale of the shares of NCR Common Stock at any


21

--------------------------------------------------------------------------------





particular price and that broker’s fees and similar expenses may be incurred in
any such sale. In any event, when the shares of NCR Common Stock are sold, the
proceeds of the sale of such shares, less any Tax-Related Items and the broker’s
fees, commissions or similar expenses, will be remitted to you in accordance
with applicable exchange control laws and regulations.
Exchange Control Restrictions. You understand and agree that, if you are subject
to exchange control laws in China, you will be required to immediately
repatriate to China the proceeds from the sale of any shares of NCR Common Stock
acquired under the Plan. You further understand that such repatriation of the
proceeds may need to be effected through a special exchange control account
established by NCR or a Subsidiary or Affiliate, and you hereby consent and
agree that the proceeds from the sale of shares of NCR Common Stock acquired
under the Plan may be transferred to such account by NCR (or the broker) on your
behalf prior to being delivered to you. You also agree to sign any agreements,
forms and/or consents that may be reasonably requested by NCR (or the broker) to
effectuate such transfers.
The proceeds may be paid to you in U.S. dollars or local currency at NCR’s
discretion. If the proceeds are paid to you in U.S. dollars, you understand that
you will be required to set up a U.S. dollar bank account in China so that the
proceeds may be deposited into this account. If the proceeds are paid to you in
local currency, (i) you acknowledge that NCR is under no obligation to secure
any particular exchange conversion rate and that NCR may face delays in
converting the proceeds to local currency due to exchange control restrictions,
and (ii) you agree to bear any currency fluctuation risk between the time the
shares of NCR Common Stock are sold and the time the proceeds are converted to
local currency and distributed to you.
Finally, you agree to comply with any other requirements that may be imposed by
NCR in the future in order to facilitate compliance with exchange control
requirements in China.


ISRAEL


Trust Arrangement. You understand and agree that this Award is offered subject
to and in accordance with the terms of the Plan and its Israeli Appendix. Upon
vesting, the shares of Common Stock shall be controlled by the Company’s trustee
appointed by the Company or its Subsidiary or Affiliate in Israel (the
“Trustee”) for your benefit for at least such period of time as required by
Section 102 or any shorter period determined under the Israeli Income Tax
Ordinance (New Version), 5721-1961 as now in effect or as hereafter amended (the
“Ordinance”) (with respect to the “capital gain route”) or by the Israeli Tax
Authority (the “Lock‑Up Period”). You shall be able to request the sale of the
shares or the release of the shares from the Trustee, subject to the terms of
the Plan, this Agreement and any applicable Israeli tax law. Without derogating
from the aforementioned, if the shares are released by the Trustee during the
Lock‑Up Period, the sanctions under Section 102 of the Ordinance shall apply to
and be borne by you. The shares shall not be sold or released from the control
of the Trustee unless the Company, the Subsidiary or Affiliate and the Trustee
are satisfied that the full amount of Tax-Related Items due have been paid or
will be paid in relation thereto. Notwithstanding any provision of this
Agreement or the Plan to the contrary except the provisions in Section 2 of this
Agreement relating to a Good Reason Termination (as defined in Section 2) or
your Retirement (in each case, to the extent specifically applicable to you), in
the event of your resignation from service with NCR or the


22

--------------------------------------------------------------------------------





Employer due to any reason, including worsening of employment conditions, or any
other reason relating to conditions of employment, all unvested Stock Units will
automatically terminate and be forfeited and no shares or cash will be issued or
paid to you (as the case may be).
 






23